Title: From Thomas Jefferson to Charles Rose, 17 April 1794
From: Jefferson, Thomas
To: Rose, Charles



Dear Sir
Monticello Apr. 17. 1794.

In the case which is the subject of your letter of the 8th. Instant, the defendant cannot be sued in any federal court but of that district in which process is served on him. Nor can any notice of a motion to be made in Amherst court, served on him in Georgia, force him to answer in that court by the laws of Virginia, if they be the same in this particular as they were when I left the country 10. years ago. By these laws however as they then stood, if you could attach any article of his property, or any debt due to him, you might proceed against him in Chancery and obtain a decree. Upon the whole however I should expect it would be best to proceed against him in the federal court of Georgia.—A twenty years desuetude in matters of law, has produced a rust which will never  be attempted to be rubbed off again. I rarely therefore permit myself to give opinions on the subject even in conversation. I have done it now to shew my desire of doing any thing which you desire; but the same wish to serve you obliges me to caution you against any dangerous degree of confidence in my opinion.—I have some expectations of a trip to Bedford, in which case I shall have the pleasure of seeing you either going or returning. I am with constant esteem Dr. Sir your sincere friend & servt

Th: Jefferson

